Citation Nr: 1107698	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  10-49 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical 
expenses incurred at a private medical facility, from September 
27, 2010 to October 4, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service from 
February 1953 to February 1955.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 2010 by the Department of 
Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.


FINDINGS OF FACT

1.  The Veteran presented for care at the Capital Regional 
Medical Center on the evening of September 26, 2010.  He was 
subsequently admitted for further evaluation and treatment from 
September 27, 2010 to October 4, 2010.

2.  Upon admission to the Capital Regional Medical Center, the 
Veteran reported having a history of dyspnea and congestive heart 
failure which began approximately two months prior to this 
episode of hospitalization.

3.  The treatment that the Veteran received at Capital Regional 
Medical Center for congestive heart failure decompensation, 
bradyarrhythmia, and atrial fibrillation was not previously 
authorized nor was it of such nature that a prudent layperson 
would have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the 
unauthorized medical expenses incurred from September 27, 2010 to 
October 4, 2010, at the Capital Regional Medical Center.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to payment or 
reimbursement of the medical expenses he incurred from September 
27, 2010 to October 4, 2010, at the Capital Regional Medical 
Center (CRMC) in Tallahassee, Florida.

Payment Under 38 U.S.C.A. § 1728

According to 38 C.F.R. § 17.54 (2010), the admission of a veteran 
to a non-VA hospital at VA expense must be authorized in advance.  
In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior authorization 
if an application, whether formal or informal, by telephone, 
telegraph, or other communication, made by the veteran or by 
others on his/her behalf is dispatched to VA for veterans in the 
48 contiguous States and Puerto Rico, within 72 hours after the 
hour of admission, including in the computation of time Saturday, 
Sunday, and holidays.

Pursuant to 38 C.F.R. § 17.52(a) (2010), VA may contract with 
non-VA facilities for care.  Furthermore, 38 C.F.R. § 17.120 
(2010) provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously authorized 
in a private or public (or Federal) hospital not operated by VA, 
or of any medical services not previously authorized including 
transportation may be paid on the basis of a claim timely filed 
under the following circumstances:

(a)  For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services:
 
(1)  For an adjudicated service-
connected disability;

(2)  For non-service-connected 
disabilities associated with and held 
to be aggravating an adjudicated 
service-connected disability;
(3)  For any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability;

(4)  For any illness, injury, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. ch. 31 -and who is medically 
determined to be in need of hospital 
care or medical services for any of 
the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

See also, 38 U.S.C.A. § 1728 (West 2002); Zimick v. West, 11 
Vet App. 45, 49 (1998).

Prior to the September 27, 2010 treatment in question, the 
Veteran was not service-connected for any disabilities.  There is 
also no evidence that the Veteran is permanently and totally 
disabled as a result of a service-connected disability or that he 
was a participant in a rehabilitation program under 38 U.S.C. ch. 
31.  Accordingly, 38 U.S.C.A. § 1728 is not for application in 
the current case.



Payment Under 38 U.S.C.A. § 1725

The Board will also review the Veteran's claim under the Veterans 
Millennium Health Care and Benefits Act to determine if he is 
entitled to payment or reimbursement for medical care incurred 
from September 26, 2010 to October 4, 2010, at CRMC.  See 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2010).

According to 38 C.F.R. § 17.1002, payment or reimbursement for 
emergency treatment for non-service-connected disabilities in 
non-VA facilities is made only if all of the following criteria 
are met:

(a)  The emergency services were provided 
in a hospital emergency department or 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be 
met if there was an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity (including 
severe pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily function, or serious 
dysfunction of any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that the Veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that the 
nearest available appropriate level of care 
was at a non-VA medical center);

(d)  The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the Veteran could not have been 
safely discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the Veteran was enrolled in 
the VA health care system and had received 
medical services under authority of 38 
U.S.C. chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment; 

(f)  The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g)  The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the Veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the Veteran or the 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals for a denial of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the Veteran or provider 
against a third party for payment of such 
treatment; and the Veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the Veteran's 
liability to the provider; and 

(i)  The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group 
of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).    

Factual Background and Analysis

Resolution of the Veteran's claim turns on whether the treatment 
rendered at CRMC from September 27, 2010 to October 4, 2010, was 
for a medical emergency such that a VA facility was not feasibly 
available.  The VAMC determined that the Veteran satisfied the 
other initial criteria outlined in 38 U.S.C.A. § 1725 for 
consideration under the Veterans Millennium Health Care and 
Benefits Act.  See November 2010 decision.

The definition of the term "emergency treatment" is defined as 
medical services furnished, in the judgment of the Secretary, 
(1) when Department or other Federal facilities are not 
feasibly available and an attempt to use them beforehand would 
not be reasonable; (2) when such care or services are rendered 
in a medical emergency of such nature that a prudent layperson 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health; and (3) until 
such time as a veteran can be transferred safely to a 
Department facility or other Federal facility.  38 U.S.C.A. § 
1725(f)(1).

Medical records associated with the Veteran's duplicate combined 
health record (CHR) revealed that he presented to CRMC on the 
evening of September 26, 2010 with subjective complaints of 
intermittent shortness of breath for the "past few months."  
The Veteran's past medical history was significant for congestive 
heart failure and atrial fibrillation, among other conditions.  
The Veteran was alert and oriented and he described his pain 
level as a "zero" at that time.  A physical examination showed 
evidence of sinus bradycardia, but no shortness of breath.  The 
Veteran was able to walk as well as void independently.

An emergency department clinical note dated September 26, 2010 
indicated that the Veteran arrived at CRMC by private vehicle at 
approximately 9:30 PM.  He reported subjective complaints of 
dyspnea and abdominal bloating as well as a history of congestive 
heart failure.  According to the Veteran, this intermittent 
condition started two months ago and was still present at that 
time.  The dyspnea was described as "mild" and worsened by 
being in the supine position.  The condition was improved with 
rest.  The Veteran reported having some fatigue, cough, and 
orthopnea.  He denied being lightheaded, having falls, sputum 
production, fever, sweating episodes, wheezing, or chills.  It 
was also noted that the Veteran had similar symptoms in the past 
and that he was recently hospitalized at CRMC.  His past medical 
history was significant for congestive heart failure and atrial 
fibrillation, among other conditions.  

A review of systems found the Veteran to have abdominal pain as 
well as generalized pain.  Otherwise, the systems review was 
negative.  A physical examination showed the Veteran to be alert, 
oriented, and in no acute distress.  Heart sounds and pulse 
oximetry were normal, but evidence of bradycardia was found.  The 
impression was dyspnea, acute congestive heart failure, and sinus 
bradycardia.  The Veteran was subsequently admitted in the early 
morning on September 27, 2010, and treated for shortness of 
breath which was determined to be multi-factorial secondary to 
congestive heart failure decompensation and possible pneumonia.  
A chest x-ray was significant for questionable basal infiltrate.  
See also, History and Physical Examination Report.  A 
cardiothoracic consultation was ordered and the Veteran had a 
permanent dual-chamber pacemaker implanted.  Following 
implantation of the pacemaker, the Veteran's congestive heart 
failure compensated prior to discharge and his shortness of 
breath resolved with therapy.  The Veteran was eventually 
discharged to home in stable condition on October 4, 2010.  See 
Discharge Summary.

The Veteran's claims for payment or reimbursement for 
unauthorized medical expenses incurred at CRMC were initially 
denied in November 2010 on the basis that the care he received 
was non-emergent (i.e., such that delay would not have been 
hazardous to his life or health).

The Veteran filed a timely notice of disagreement (NOD) in 
November 2010 in which he stated that he presented to CRMC at 
approximately 9 PM with a diagnosis of congestive heart 
failure.  According to the Veteran, the VA Outpatient Clinic 
was closed at that hour.    
    
The Veteran requested reconsideration of the initial denials and 
in November 2010, a VA physician upheld them.  The VAMC issued a 
statement of the case (SOC) that same month and continued the 
initial denials on the grounds that the Veteran's condition was 
non-emergent.  It was also noted that the Veteran had sufficient 
time to seek the medical care required as VA clinics in 
Gainesville and Lake City were open 24 hours per day, seven days 
per week.  According to the VAMC, available documentation 
indicated that the Veteran experienced symptoms of dyspnea and 
congestive heart failure which started two months prior to this 
episode of care at CRMC.  It was noted that the Veteran had 
bradycardia at admission to CRMC, but he was in no acute distress 
and the review of systems was essentially negative with the 
exception of complaints of generalized pain.  It was further 
noted that this episode of care at CRMC ultimately resulted in 
implantation of a pacemaker.  

In a substantive appeal dated December 2010, the Veteran 
indicated that the nearest VA medical facility (in Lake City) was 
over 100 miles away, and as such, "were not feasible options for 
congestive heart failure."  See also, January 2011 informal 
hearing presentation (IHP).  The Veteran submitted another 
statement dated that same month in which he acknowledged episodes 
of hospitalization for congestive heart failure and/or pneumonia 
at CRMC from August 3, 2010 to August 5, 2010, and from August 
28, 2010 to September 2, 2010.  He also stated that he was solely 
financially liable and responsible for all of his medical care 
and that he did not have any other forms of health insurance to 
help pay his medical bills.

With regard to the episode of hospitalization in question here, 
the Veteran stated that he arrived to the emergency department at 
CRMC at approximately 9:30 PM on September 26, 2010.  According 
to the Veteran, his heart beat was "running low" and he was 
subsequently admitted on September 27, 2010 for further 
evaluation.  He further indicated that he was diagnosed as having 
congestive heart failure at that time and eventually required 
surgery to implant a pacemaker.  Following implantation of the 
pacemaker, he was discharged from CRMC on October 4, 2010.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against payment or reimbursement 
for unauthorized medical expenses incurred at a private medical 
facility from September 27, 2010 to October 4, 2010.

Preliminarily, the Board must address whether the care rendered 
at CRMC, from September 27, 2010 to October 4, 2010, was 
previously authorized.  The Board finds that it was not.  In this 
regard, the Veteran does not allege, nor does the record reflect, 
any attempt to contact VA prior to seeking care at CRMC.  Rather, 
the Veteran went directly to CRMC after experiencing gradually 
worsening shortness of breath on the evening of September 26, 
2010.  In the Veteran's opinion, the nearest VA medical facility 
(in Lake City) was over 100 miles away, and as such, "were not 
feasible options for congestive heart failure."  See December 
2010 substantive appeal.  Furthermore, there is no indication of 
record that the Veteran (or someone else on his behalf) contacted 
VA within 72 hours after the hour of admission in an attempt to 
secure authorization for the care and services rendered at CRMC.  
See 38 C.F.R. § 17.54.  Accordingly, the Board finds that the 
care rendered at CRMC, from September 27, 2010 to October 4, 
2010, was not previously authorized.

Having found that this episode of care was not previously 
authorized by VA, the next step in the inquiry is to determine 
whether a medical emergency existed at the time the private care 
was rendered.  In this context, a medical emergency exists when 
the condition was of such nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  The Board 
finds that the preponderance of the evidence is against a finding 
that such was present in this case. 

A careful review of the objective medical evidence of record 
failed to show that his symptoms were of such nature that a 
prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health.  See Swinney v. Shinseki, 23 Vet. App. 257, 264-
65 (2009) (holding that reimbursement for emergency treatment 
rendered at a non-VA facility does not require that the treatment 
the Veteran receives be for an emergent condition; rather, the 
question is whether a prudent layperson given the circumstances 
present at the time would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health).

The Board acknowledges that the Veteran was treated at the CRMC 
emergency department from August 3, 2010 to August 5, 2010, and 
from August 28, 2010 to September 2, 2010, for symptoms related 
to congestive heart failure and/or pneumonia.  See Veteran's 
December 2010 statement.  Although records from these episodes of 
care are not contained in the duplicate CHR, the Veteran does not 
allege, nor does the record reflect that he was advised to seek 
immediate medical care during that period of time or in the 
period of time leading up to his trip to CRMC beginning on 
September 26, 2010.

As noted above, private treatment records dated September 26-27, 
2010 and the Veteran himself indicated that he first experienced 
intermittent shortness of breath approximately two months prior 
to the episode of care in question.  By his own account, these 
symptoms continued intermittently until his admission to CRMC.  
He arrived at CRMC, on September 26, 2010, by private vehicle at 
approximately 9:30 PM and his past medical history was 
significant for congestive heart failure and atrial fibrillation, 
among other conditions.  The Veteran was alert and oriented upon 
arrival to CRMC and he described his pain level as a "zero" at 
that time.  The Veteran's shortness of breath was described as 
"mild," and he was alert, oriented, and in no acute distress.  
Heart sounds and pulse oximetry were normal, but evidence of 
sinus bradycardia was found.  The Veteran was, however, able to 
walk as well as void independently.  The Veteran's shortness of 
breath was determined to be multi-factorial secondary to 
congestive heart failure decompensation and possible pneumonia.  
While the Veteran ultimately had a pacemaker implanted during 
this episode of care, the Board finds no evidence of a medical 
emergency in this case.  The Board notes that the emergency 
department treatment records are highly probative evidence 
regarding the severity of the Veteran's symptoms as these records 
were generated contemporaneously to the incident in question.  

The Board's conclusion in this regard is buttressed by the 
November 2010 initial decision denying the Veteran's claims as 
well as the decision denying the Veteran's claims on 
reconsideration.  In reaching these conclusions, a VA physician 
ostensibly reviewed the Veteran's duplicate CHR, to include the 
treatment records, as well as his lay statements.  It was 
determined that the Veteran's condition at that time was not-
emergent because his symptoms had been present for 
approximately two months.  It was also noted that he was in no 
acute distress on admission except for subjective complaints of 
generalized pain.  See also, November 2010 SOC.

In contrast, the Veteran indicated in a statement dated December 
2010 that he experienced gradually worsening breathing problems 
on September 26, 2010 and elected to go to CRMC because the 
nearest VA medical facilities were closed.  In the Veteran's 
opinion, the nearest VA medical facility (in Lake City) was over 
100 miles away, and as such, "were not feasible options for 
congestive heart failure."  See December 2010 substantive 
appeal.    

The Court has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay person 
is "competent to identify the medical condition"); see also, 
Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  
Thus, the Veteran's lay statements regarding the severity of his 
symptoms on September 26-27, 2010 is competent evidence.  Barr v. 
Nicholson, 21 Vet. App. 303, 308-09 (2007).  Ultimately, however, 
the Board finds that the statements provided by the Veteran 
regarding the severity of his symptoms at the time that he sought 
treatment at CRMC lack credibility and are outweighed by the 
evidence discussed immediately above.

The controlling question in this case is whether the Veteran's 
condition on September 27, 2010 was of such nature that a prudent 
layperson would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life or 
health.  See Swinney, 23 Vet. App. at 264-65.  It was not for the 
reasons articulated above.  The Board is sympathetic to the 
Veteran's situation in this case, particularly to his belief that 
his symptoms were of an emergent nature.  

However, the Board finds that the Veteran's condition was not of 
such nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention would 
have been hazardous to life or health.  In fact, the onset of the 
symptoms was several months prior to the September 27, 2010 to 
October 4, 2010 episode of care at CRMC.  Emergency department 
notes showed that the Veteran arrived via private vehicle.  He 
was found to be alert, oriented, and in no acute distress.  The 
Veteran himself rated his pain as a "zero" and he was able to 
walk and void independently at that time.  

In determining that a prudent layperson would not have reasonably 
expected that delay in seeking immediate medical attention would 
have been hazardous to life or health for treatment rendered at 
CRMC, from September 27, 2010 to October 4, 2010, the Board takes 
into consideration the lay statements provided by the Veteran, 
which are found to lack credibility in light of the documentation 
of record that was prepared contemporaneously to the time of his 
hospitalization.  The Board finds the objective documents created 
at that time to be credible and therefore entitled to great 
probative value.  The statements provided by the Veteran 
concerning the necessity for emergency care are in conflict with 
the contemporaneous evidence and are, therefore, not credible.  

In light of the Veteran's inability to satisfy the criterion 
outlined in 38 C.F.R. § 17.1002(b), the Board finds that any 
discussion as to whether a VA medical facility was feasibly 
available and/or safe transfer possible is unnecessary.  

Thus, the Board finds that payment or reimbursement of 
unauthorized medical expenses incurred by the Veteran at the 
Capital Regional Medical Center, from September 27, 2010 to 
October 4, 2010, is not warranted.  The Board has applied the 
benefit-of-the-doubt doctrine in reaching these conclusions.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. 
App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The Veteran was provided with VCAA notice in December 2010.  Any 
notice errors with respect to the information and evidence needed 
to substantiate the Veteran's claim for payment or reimbursement 
of unauthorized medical expenses did not affect the essential 
fairness of the adjudication.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006); see also, Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran's claim for payment or reimbursement of 
unauthorized medical expenses was denied in November 2010.  But, 
the Veteran was informed in that same decision of the information 
and evidence needed to substantiate a claim for payment or 
reimbursement of unauthorized medical expenses under 38 U.S.C.A. 
§ 1725.  He was also informed of the reasons for denial and of 
his procedural and appellate rights.  His claim was subsequently 
readjudicated later that same month via a request for 
reconsideration and he was also provided with a statement of the 
case (SOC) in November 2010.  The SOC also provided, in complete 
detail, all of the information and evidence needed to 
substantiate the current claim for payment or reimbursement of 
unauthorized medical expenses under 38 U.S.C.A. § 1725.  
 
Based on the notices provided to the Veteran, including the 
notice letters, the VAMC decisions, and the November 2010 SOC, 
the Board finds that a reasonable person could be expected to 
understand what information and evidence was required to 
substantiate the claim.  The information provided allowed the 
Veteran to effectively participate in the appeal process.  In 
this regard, the Veteran provided specific arguments during the 
pendency of this appeal in which he attempted to demonstrate the 
existence of a medical emergency.  See Veteran's November and 
December 2010 statements.  In summary, the Board finds that any 
deficiency in the notice to the Veteran or the timing of the 
notice is harmless error.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the Veteran's claim.  The Board further finds 
that VA has complied, to the extent required, with the duty-to- 
assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).          

	(CONTINUED ON NEXT PAGE)



ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred by the Veteran, from September 27, 2010 to October 4, 
2010, at Capital Regional Medical Center is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


